Citation Nr: 9925532	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  93-05 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including a post-traumatic stress 
disorder.

2.  Entitlement to service connection for a musculoskeletal 
disorder, including arthritis of the shoulders, arms and 
legs.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease, including asthma.

4.  Entitlement to service connection for a throat disorder.

5.  Entitlement to service connection for fibroid tumors.

6.  Entitlement to a compensable evaluation for fibrocystic 
breast disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant, [redacted], and [redacted]


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.

This case was previously before the Board of Veterans' 
Appeals (Board) in January 1995, at which time it was 
REMANDED for additional development.  The case is now, once 
more, before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder is as likely 
as not the result of some incident or incidents of her period 
of active military service.

2.  The veteran's claim for service connection for acquired 
psychiatric disorders other than post-traumatic stress 
disorder is not supported by cognizable evidence showing that 
the disabilities in question were present in service, or are 
otherwise of service origin.

3.  The veteran's joint arthralgia is as likely as not the 
result of some incident or incidents of her period of active 
military service.

4.  Degenerative joint disease (arthritis) is not shown to 
have been present in service, or within the first year 
following service discharge.

5.  The claim for service connection for chronic obstructive 
pulmonary disease, including asthma, is not supported by 
cognizable evidence showing that the disability was present 
in service, or is otherwise of service origin.

6.  The claim for service connection for a throat disorder is 
not supported by cognizable evidence showing that the 
disability was present in service, or is otherwise of service 
origin.

7.  The claim for service connection for fibroid tumors is 
not supported by cognizable evidence showing that the 
disability was present in service, or is otherwise of service 
origin.

8.  The veteran's service-connected fibrocystic breast 
disease is, at present, essentially asymptomatic, with no 
evidence of impairment of function.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was incurred during the 
veteran's period of active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 5107(b) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.304(f), 3.307, 3.309 (1998).

2.  The claim for service connection for acquired psychiatric 
disorders other than post-traumatic stress disorder is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).

3.  Joint arthralgia was incurred in active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).

4.  Arthritis was not incurred in or aggravated by active 
military service, nor may such disability be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

5.  The claim for service connection for chronic obstructive 
pulmonary disease, including asthma, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).

6.  The claim for service connection for a throat disorder is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998).

7.  The claim for service connection for fibroid tumors is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998).

8.  A compensable evaluation for fibrocystic breast disease 
is not warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1998); 38 C.F.R. § 4.31 and Part 4, Code 7628 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records disclose that, in February 1966, the 
veteran was hospitalized with complaints of a low grade 
fever, malaise, and a generalized rash.  A physical 
examination conducted at that time revealed the presence of a 
generalized morbilliform rash on the veteran's face, trunk, 
and extremities, as well as a number of small, palpable 
shotty postoccipital nodes and a mild conjunctivitis.  The 
veteran received no treatment, but nonetheless, became 
asymptomatic.  Her rash also cleared.  The pertinent 
diagnosis noted was viral exanthem, probably rubella, 
suspected, not proven, untreated, improved.

In May 1966, the veteran was seen for complaints of pain in 
her throat, neck, back, "and everything."  A physical 
examination of the veteran's throat conducted at that time 
was significant for the presence of slight redness.  The 
pertinent diagnosis was acute pharyngitis, organism unknown.

In June 1967, the veteran was seen with a complaint of chest 
(muscular) pain.  The pertinent diagnosis was musculoskeletal 
pain.

In March 1968, the veteran gave a one-day history of a sore 
throat and mild cough accompanied by yellowish-tinged sputum.  
The clinical impression was viral upper respiratory 
infection.

In July 1968, the veteran gave a 10-month history of a 
recurrent achy sensation in her shoulder.  Physical 
examination revealed no evidence of swelling or erythema.  
The pertinent diagnosis was questionable arthralgia.

In August 1968, the veteran gave a three-day history of pain 
which was localized "high up" retrosternally, just under the 
sternal notch.  On physical examination, the veteran's chest 
and neck were clear.  The clinical impression was of no 
pathology.

At the time of the veteran's service separation examination 
in August 1968, she gave a history of pain in her shoulder.  
A physical examination conducted at that time was essentially 
unremarkable, showing no evidence of psychiatric or 
musculoskeletal disabilities, or of chronic pulmonary 
disease, including asthma, a throat disorder, or fibroid 
tumors.

A private outpatient treatment record dated in July 1982 
reveals that the veteran was seen at that time for "nerves."  
Reportedly, the veteran had been separated from her husband 
since April of 1982.  At the time of evaluation, the veteran 
was described as "very nervous."

In a Department of Veterans Affairs (VA) outpatient treatment 
record, apparently dated in September 1982, it was noted that 
the veteran was "under much pressure."  Reportedly, the 
veteran's husband had left her, and refused to pay the bills.  
The veteran was unable to sleep due to nervousness and 
depression.  Additionally noted was that she had lost weight.  
The veteran requested psychiatric assistance, and was 
subsequently referred to psychiatry.

A private outpatient treatment record dated in March 1985 
reveals that the veteran was seen at that time for a "hand 
injury."  Reportedly, the veteran had been experiencing 
discomfort in her right wrist, as well as some inability to 
oppose her right thumb to the first finger.  The clinical 
impression was probable synovitis/tenosynovitis.

During the course of VA outpatient treatment in April 1986, 
the veteran gave a history of stress on the job "for years."  
Reportedly, the veteran worked with abused children, and was 
unable to "handle" the situations with which she was 
presented.  The clinical assessment was rule out dysthymic 
disorder versus recurrent depression.

A private pelvic sonogram conducted in September 1986 was 
significant for the presence of multiple uterine fibroids.

In April 1989, the veteran was hospitalized at a private 
medical facility with complaints of severe depression 
accompanied by suicidal ideation.  At the time of admission, 
the veteran stated that she was employed as a social worker, 
and had been so employed for the past 11 years.  According to 
the veteran, she had been feeling increasingly depressed, and 
had been unable to sleep.  Her memory and concentration were 
diminished, and she was unable to "focus on anything."  She 
was generally irritable and distractible, and, reportedly, 
had been "snapping at people at work."  According to the 
veteran, she felt "very guilty" about a case in which a child 
she had been asked to evaluate had been found missing.  The 
veteran stated that she felt suicidal, but denied any 
previous attempts.  She likewise denied any homicidal 
ideation, but did describe rather prominent anhedonia, as 
well as prominent psychomotor retardation.  According to the 
veteran, she had been treated for depression approximately 
six years previously, at which time she had been given "some 
Valium."

During hospitalization, the veteran was a somewhat reluctant 
participant in group activities.  It became apparent that she 
had a very rigid character style, and was very controlling.  
The veteran tended to try to handle things on her own, and 
would very easily become upset.  Several days prior to 
discharge, the veteran became extremely angry with one of the 
hospital staff members.  As a result, it was felt that she 
could not be discharged, and would need further care and 
treatment due to the severity of her depression.  The veteran 
was, however, unwilling to cooperate.  Inasmuch as she was 
not actively suicidal, homicidal, or psychotic, it was felt 
that there was no alternative but to discharge her against 
medical advice.  At the time of discharge, the veteran seemed 
extremely rigid and hostile, and extremely depressed.  
Additionally noted was that she was "very angry at men in 
general."  The pertinent diagnoses were severe major 
depressive disorder; and passive-aggressive personality 
traits.

During the course of a private psychiatric consultation in 
July 1989, the veteran gave a long history of untreated, 
unrecognized psychiatric illness "dating back to childhood."  
Reportedly, the veteran first sought treatment in 1982.  
However, her most recent psychiatric episode was precipitated 
in March 1989 following a "tragic outcome" of a case on which 
she had been working.  The veteran stated that she "broke 
down," lost control, and began crying and screaming 
hysterically.  She was unable to recall the events, and her 
co-workers refused to discuss the episode with her.  The 
veteran was then hospitalized for 3 1/2 weeks, but was not 
given any medication due to her third trimester pregnancy 
status.  Reportedly, following a conflict with the hospital 
staff, the veteran left against medical advice and had done 
poorly ever since.

The veteran stated that she experienced auditory 
hallucinations of a deprecating nature, and recognized the 
voices as belonging to her mother and father.  She described 
isolation, withdrawal, and an inability to leave her home due 
to a fear of people, as well as a feeling that people were 
"watching her wherever she went."  According to the veteran, 
she experienced a "nervous feeling" which increased with 
stress, and, at times, intensified to a near panic, 
manifested by a closing of her throat, weakness, a cold 
sweat, and a "sense of doom."

The veteran's past psychiatric history was significant for 
the initial appearance of auditory hallucinations at age 8.  
At that time, the veteran would hold her hands over her ears 
to "shut them out."  The veteran additionally reported two 
episodes of loss of consciousness due to closed head injuries 
from falls on the playground during auditory hallucinations.  
While in high school, she reported continuation of auditory 
hallucinations, as well as paranoia.  In 1982, following 
marital stresses, the veteran became withdrawn and isolated, 
and experienced increased auditory hallucinations.  In April 
1989, she was referred to a private medical facility, where 
she was  hospitalized for 3 1/2 weeks.  The veteran left 
against medical advice five days before the completion of her 
estimated treatment, due to a conflict with hospital staff.  
In June 1989, the veteran presented to a private psychiatric 
emergency room, where she received a prescription for 
medication, with which she was noncompliant.  The veteran 
failed to report any psychotic symptoms at that time.

On mental status examination, the veteran was slow moving, 
and held her head downward as she walked.  She avoided eye 
contact, and, during the course of the interview, burst into 
tears "with uncontrolled sobbing."  The veteran then composed 
herself, and showed nearly no spontaneous psychomotor 
movement.  She was alert and well oriented, though her affect 
was quite blunted.  It was noted that the veteran had some 
passive suicidal ideation, but no homicidal ideation.  The 
veteran stated that she was aware that she had been "ill" for 
years, and was now seeking help.  Her judgment was described 
as good.  According to the veteran, she experienced amnestic 
periods during which she thought she was "psychotic," or 
unable to distinguish dreams from reality.  In the opinion of 
the examiner, the veteran's presentation was a complex 
interaction of biogenic and psychogenic factors, with a 
"heavily weighted genetic predisposition towards severe 
mental illness and psychosis."  The diagnostic impression was 
of a chronic, not otherwise specified, psychotic disorder 
versus schizophrenia, with acute exacerbation; versus a 
schizo-affective, depressed, bipolar disorder with mixed 
psychotic features; versus a major depressive episode with 
recurrent psychotic features, or organic mood disorder.

During the course of a private telephone conversation in 
August 1989, the veteran stated that certain "misinformation" 
had been given at the time of her initial evaluation the 
previous month.  The veteran stated that she was under a 
great deal of stress from her job, and needed a rest.  
Reportedly, at the time of her evaluation the previous month, 
she had lied about having auditory hallucinations and being 
mistreated as a child.  She stated that she was "desperate" 
to get out from under the stress of her job, and was "given 
ideas," which is why she reported the events in question.

In correspondence of December 1989, the veteran's private 
physician wrote that, at the time the veteran was last seen 
in November 1989, her mental status had "deteriorated," and 
she was exhibiting symptoms of psychosis.  This, along with 
collateral history obtained from the veteran's relatives, was 
felt to be "more consistent" with a diagnosis of schizo-
affective disorder, depressed type.

A private outpatient treatment record date in April 1990 
reveals that the veteran as seen at that time for chest and 
neck pain.  The clinical assessment was fibromyositis.

A private outpatient treatment record dated in September 1991 
is significant for diagnoses of right shoulder sprain and 
chronic anxiety.

A VA outpatient treatment record dated in May 1992 reveals 
that the veteran was seen at that time for recurring chest, 
left shoulder, and arm pain, as well as a stiff neck.  The 
pertinent diagnoses were degenerative joint disease of both 
shoulders; and musculoskeletal discomfort in the left arm.

In correspondence of November 1992, one of the veteran's 
friends wrote that she first met the veteran in the summer of 
1966, and that they became "very close friends" who "used to 
go out together, occasionally double dating."  The veteran's 
friend recounted an incident in the summer of 1966, when, on 
the way back from a concert, the veteran was "assaulted" by 
the Vietnam veteran with whom she had attended the concert.  
Reportedly, upon her return to the barracks, the veteran came 
to her friend's room to talk.  At that time, she "looked 
frightened and her clothes were torn."  The veteran told her 
story to her friend, who suggested that she contact the 
Military Police.  The veteran responded, however, that she 
was "too ashamed."  According to the veteran's friend, 
following the incident in question, the veteran "was not the 
same."  Reportedly, it affected her both "mentally and 
emotionally," and resulted in both "flashbacks" and 
"nightmares."

In correspondence of December 1992, the veteran's sister 
stated that the veteran had told her about a serviceman who 
had beaten and attempted to rape her while on a double date.  
Reportedly, since this incident, the veteran had experienced 
"great stress" in her relationships with other people, 
characterized by a fear that the incident in question "could 
happen again."  According to the veteran's sister, the 
incident involving the serviceman had caused such withdrawal 
and lack of trust in the veteran that she was no longer able 
to handle "any stress or any problem in any relationship, 
personal or otherwise."

Results of VA pulmonary function testing conducted in March 
1993 showed normal spirometry, with no significant 
bronchodilator response.

In a statement of May 1993, the veteran's private 
psychiatrist wrote that he had first seen the veteran in 
1988, and that she had been in ongoing treatment since 
January 1993.  Reportedly, at that time, the veteran 
complained of anxiety attacks which were "very stressful."  
She additionally noted that she was unhappy most of the time, 
and afraid "all the time."  At the time of evaluation, the 
veteran appeared tearful, irritable and apprehensive.  The 
pertinent diagnoses were major depression with psychotic 
features; post-traumatic stress disorder; generalized 
anxiety; and panic attacks.

In July 1995, a VA psychiatric examination was accomplished.  
At the time of that evaluation, the veteran recounted an 
incident involving a "date with a man from Vietnam," who had 
been badly burned over his face and body.  Reportedly, during 
the course of that date, the man had attacked and tried to 
rape her.  The veteran became tearful at the time, but 
managed to outwit the man, and run out onto the highway "with 
her torn clothing."  The veteran was subsequently rescued, 
and given money for a bus ticket back to the base.  She told 
a friend, who suggested that she report it, but she declined.  
The veteran did not see the man again.

On mental status examination, the veteran wore dark glasses, 
and made no eye contact.  She was cooperative, pleasant, and 
goal-directed "in the direction she was perusing," as well as 
well oriented.  Her affect was moderate, with tension and 
anxiety.  There was evidence of moderate depression, with the 
veteran stating that she still heard things and 
"hallucinated," and therefore found it necessary to "put up 
her arms to shut things out."  The veteran described similar 
episodes when she was 8 years old, that is, shutting her eyes 
in order to keep out auditory hallucinations.  In the opinion 
of the veteran, what happened in service caused her problems, 
even though there were "some problems" at the age of 8.  The 
veteran's intellect was average, and her memory fair.  Her 
judgment was good, as was her insight.  In the opinion of the 
examiner, there was no evidence of post-traumatic stress 
disorder.  Rather, the veteran's "whole linear history" was 
suggestive of schizophrenia, schizo-affect-depressed type, in 
partial remission.

In correspondence of October 1995, the veteran's private 
psychiatrist once again wrote that the veteran had been in 
ongoing treatment since January 1993.  The veteran gave a 
history of "being assaulted when she was on active duty in 
the military."  Following this episode, she reported 
"flashbacks" to that incident.  The pertinent diagnoses were 
major depression with psychotic features; post-traumatic 
stress disorder; generalized anxiety; and panic attacks.

In a statement of September 1996, the veteran's friend 
reiterated the events surrounding the incident in service 
during which the veteran was sexually assaulted.

A VA outpatient treatment record dated in October 1996 is 
significant for a clinical impression of post-traumatic 
disorder and major depression.

In correspondence of October 1996, it was noted that the 
veteran had been seen at the Dallas Vet Center on six 
occasions since September of 1996.  The veteran reported 
having been physically and sexually assaulted by a fellow 
soldier while serving at Fort Sam Houston in 1966.  According 
to the veteran, she did not report this assault to military 
authorities because she was "fearful of retaliation by the 
perpetrator and by the military."  Since the time of this 
assault, the veteran reportedly experienced recurrent and 
intrusive thoughts of the event, frequent distressing 
dreams/nightmares, intense anger, hearing voices, physical 
symptoms such as intense headaches, short-term memory loss, 
decreased libido, lack of interest in previous activities, 
and difficulty in trusting others, especially men.  
Apparently, the veteran was retraumatized while working with 
sexually abused children.  The veteran reported that this 
triggered her anger and rage, and that she began 
reexperiencing "these intense symptoms."  In the opinion of 
the veteran's counselor, the veteran had in the past and was 
currently experiencing symptoms of post-traumatic stress 
disorder due to the physical and sexual assault which 
occurred in the military.

In an addendum to her diagnostic impression of October 1996, 
the veteran's Vet Center counselor wrote that the veteran was 
continuing in weekly therapy, during the course of which she 
described in detail auditory hallucinations which had 
occurred since her rape.  It was noted that post-traumatic 
stress disorder symptoms occasionally included symptoms which 
were sometimes diagnosed as hallucinations, but which were 
actually flashbacks.  According to the veteran's counselor, 
she had previously been diagnosed with schizophrenia because 
of the "hallucinogenic quality" she described.  During recent 
sessions, the veteran reportedly stated that the sounds she 
heard were very similar to a shotgun blast going off in her 
head, a description which appeared to be strongly related to 
the veteran's rapist "pounding her head repeatedly into the 
wall."

In correspondence of January 1997, one of the veteran's 
associates wrote that she had been a friend of the veteran 
and her family for approximately 18 years, and that, over the 
course of that time, she had seen the veteran "go through the 
agony of excruciating pain all over her body."  Reportedly, 
there were days when the veteran could not even take care of 
her two small boys or do her household duties due to pain.  
Additionally noted were days when the veteran was "so 
stressed out" and unable to cope that she would stay alone in 
her room, sitting in a corner, "just holding her head and 
crying."

On VA pulmonary examination in February 1997, it was noted 
that the veteran was "claiming service connection for 
asthma."  Available records reviewed included her medical 
service file.  The examiner commented that he did not see 
where any diagnosis of asthma had been made in service.  
Moreover, a chest X-ray performed at the time of service 
separation was negative.  Upon further review of the 
veteran's record, the examiner was unable to find any 
incident where the veteran was treated for asthma during her 
three years of service.  Pulmonary function testing conducted 
in March 1993 was reported as normal.  Noted was an 
outpatient treatment report dated in August 1995 where the 
veteran claimed that she had suffered from asthma as a child, 
and was on medication "as needed" for asthmatic symptoms.  
When questioned regarding her asthma, the veteran stated that 
she experienced intermittent symptoms, which were not 
seasonal.  Further noted was that the veteran had a "problem 
with cigarette smoking for many years."

On physical examination, there were some diffuse inspiratory 
and expiratory rales throughout the lung field, in 
particular, at the lung bases.  Pulmonary function testing 
conducted as part of the veteran's pulmonary examination 
revealed spirometry within normal limits, with no significant 
bronchodilator response.  The pertinent diagnosis was mild to 
moderately severe bronchial asthma, currently being treated 
with medication "during the period of symptoms."

In February 1997, a VA orthopedic examination was 
accomplished.  At the time of that examination, the veteran 
stated that she had been in the Army from 1965 to 1968, and 
had begun having pain in her back and shoulders, and 
radiating down her spine.  Reportedly, the veteran had been 
diagnosed with a musculoskeletal disorder, degenerative joint 
disease, and arthritis.  The veteran commented that she 
continued to have pain in her neck and shoulders, and down 
her spine.  Additionally noted were problems with limitation 
of motion in all of the veteran's joints.

On physical examination, the veteran walked slowly, but 
within a normal gait.  Her neck was somewhat stiff, showing 
flexion to 5 degrees, extension to 15 degrees, and right 
lateral rotation to 30 degrees, with no rotation on the left.  
The veteran's lumbar spine showed 5 degrees of flexion and 
extension, with no lateral rotation.  On palpation, the 
veteran stated that she felt pain in the lumbar region.  
There was spasm in the paraspinal musculature, and straight 
leg raising was positive on the right and left at 60 degrees.  
At the time of evaluation, the veteran showed no loss of 
sensation to pinprick.  She made little effort to perform 
dorsiflexion or plantar flexion, and resisted elevation and 
abduction of her shoulders, stating that it was painful.  On 
passive motion, there was no crepitation or heat.  The 
veteran's hands displayed no redness, no swelling, and no 
heat, and she could make a good fist on both the right and 
left.  The veteran was able to move her interosseous muscles 
fully, and extend her wrists to 15 degrees.  Flexion of the 
wrists was to 15 degrees.  The pertinent diagnoses were 
history of degenerative joint disease and a musculoskeletal 
disorder.  It was noted at the time of examination that there 
was no evidence of inflammatory changes in the veteran's 
joints.

On VA psychiatric examination in February 1997, the veteran 
once again recounted the incident in service in which she was 
sexually assaulted.  According to the veteran, she did not 
report the incident because she "did not want to seem hurt."  
Following this incident, the veteran reportedly experienced 
both anxiety and depression.  She additionally noted that, 
while in service, she had gone to the Mental Hygiene Clinic.  
Reportedly, while in Advanced Individual Training, a sergeant 
was looking at the veteran through knotholes, at which time 
the veteran "stuck a pencil through the hole."  The sergeant 
in question then became very angry.  The veteran additionally 
stated that, on one occasion in service, a "female wife" made 
a pass at her.

On mental status examination, the veteran stated that she had 
no sexual appetite.  She additionally commented that she had 
"a lot of anger" at her husband and boys.  According to the 
veteran, she did not trust men, and was therefore alienated 
from them.  Included in this group was the veteran's oldest 
son.  The veteran stated that she was depressed, and could 
"cry easily with no relief."  She admitted to thoughts of 
suicide, and stated that, on one occasion, she had taken an 
overdose of pills, and "just gone to sleep."  During the 
course of evaluation, the veteran wore dark glasses.  She was 
cooperative and well oriented, and able to organize her 
thoughts and express herself reasonably well.  The veteran's 
speech was normal, and her affect characterized by mild 
tension.  Her mood was relatively normal.  At the time of 
evaluation, the veteran stated that she could still hear 
"shotgun-like explosions."  She additionally reported that, 
at the age of 8, she heard "something" causing her to put her 
hands over her ears to block it out.  Currently, the veteran 
was satisfied in relating this to her head hitting the wall 
(during the aforementioned sexual assault).  She endorsed 
nightmares of this episode, and stated that she often 
withdrew in order to reduce her stress.  According to the 
psychiatric examiner, the veteran's memory and judgment were 
good, and her intellect average.  The clinical impression was 
of schizo-affective schizophrenia.  The examiner commented 
that he did "see in this to classify this as post-traumatic 
stress disorder."

In correspondence of August 1997, the veteran's private 
physician wrote that he had first seen the veteran on the 
first of that month.  Reportedly, the veteran wished to 
obtain treatment for her arthritis.  According to the 
veteran, at the time of her entry into service in August 
1965, she was "totally healthy" and had a normal physical 
examination.  In August and October 1965, she received 
tetanus shots for the first time.  Soon thereafter, she began 
to experience joint pains, but, being "young and optimistic," 
did not seek medical aid.  In February 1966, she had an 
episode of viral exanthem, presumably rubella.  She began to 
have more joint pains involving the neck, shoulders, arms, 
chest, and sternum.  The pain gradually progressed, though it 
was of a variable severity, and, for years, came as "spells 
of worsening," wherein the veteran would have severe pain for 
a few weeks, and then would be better for a few weeks.  
Reportedly, in the spring or summer of 1966, the veteran was 
assaulted by a serviceman who raped her and hit her head on a 
motel wall several times.  As a consequence of that injury, 
she developed post-traumatic stress disorder and major 
depression for which she had received treatment through the 
VA.  In July 1968, the veteran reportedly sought treatment 
for her arthritis at a military hospital.  At that time, she 
had experienced rheumatic complaints for "10 months 
straight."  According to the veteran, a very cursory 
examination was done, and a diagnosis of "arthralgia" was 
rendered.  No tests were done to determine the nature of the 
arthritis.  The veteran was offered discharge in August 1968 
and decided to take it.  On examination at that time, 
arthralgias were noted, but again, no workup was done.  On 
the veteran's history sheet at that time, she reported 
swollen joints, ringing in the ears, a reaction to tetanus 
shots, and chest pain, as well as painful shoulder and leg 
cramps.  None of these problems were addressed by the 
discharging physician.

Following discharge, the veteran was seen at least annually, 
and whenever she had flare-ups of her arthritis.  Reportedly, 
the veteran was never fully worked up for her arthritis, nor 
did she have either X-rays or blood work.  Unfortunately, the 
veteran's records had been lost by the Government, and she 
had been unable to get copies of them.

Presently, the veteran experienced daily pain in her 
shoulders, her entire cervical spine, her right hip, her 
elbows, her hands, her lumbar spine, and in the "medicarpal 
phalangeal" joints of her feet.  On examination, there was 
tenderness in all these areas.  The veteran's feet were 
swollen, particularly over the "medicarpal phalangeal" 
joints, bilaterally.  Her neurological examination was within 
normal limits.

In the opinion of the veteran's private physician, she had 
"some type of arthritis."  Reportedly, she had been diagnosed 
as having degenerative arthritis, and a lumbar MRI had shown 
degenerative changes in the discs and vertebrae.  The 
veteran's physician commented that he would not question that 
the veteran had some degenerative arthritis, but thought she 
might have an inflammatory arthritis as well.  In addition, 
she exhibited a post-traumatic stress disorder which, 
according to the veteran's physician, was of a "severe and 
completely disabling degree."  In the opinion of the 
veteran's physician, "all of these were service connected."  
Reportedly, she was completely well when she went in the 
service, and all of her symptoms began while in service.  The 
veteran's reaction to tetanus shots occurred in the service, 
and her rape and assault were carried out by a serviceman 
while she was still in the service.  Even were no clear link 
to be made between the "incipitating events," the onset of 
symptoms was in service, and should, therefore, be service 
connected.

In correspondence of January 1998, the veteran's sister-in-
law stated that she had been in "close contact" with the 
veteran for "some 10 plus years," and that the veteran 
appeared at times to suffer from "severe depression."  She 
further commented that, in addition to the veteran's 
depression, she suffered from arthritis in her hands, 
shoulders, neck, legs, feet and back.

In correspondence of January 1998, the veteran's private 
psychiatrist wrote that she had been seen on a regular basis 
between January 1993 and July 1996.  The veteran identified 
the onset of her problems as a rape while in the military, 
during the course of which her assailant constantly banged 
her head against the wall.  Since her assault, the veteran 
reportedly experienced severe bouts of depression, audio 
hallucinations, and frequent periods of intense anxiety.  The 
pertinent diagnoses were major depression with psychotic 
features; post-traumatic stress disorder; generalized 
anxiety; and panic attacks.  Additionally noted was a 
diagnosis of arthritis.

In a January 1998 addendum to her previous diagnostic 
impressions, the veteran's Vet Center counselor wrote that, 
during the veteran's employment as a case worker with Child 
Protective Services in the 1980's, she had worked with 
numerous women and children who had been sexually assaulted.  
Reportedly, during this time, her symptom history of 
nightmares and intrusive thoughts began increasing both in 
frequency and intensity.  She began having more and more 
difficulty completing her work, and reported that her 
thoughts became increasingly chaotic and disorganized.  In 
the opinion of the veteran's counselor, though the veteran 
wished and attempted to work, due to her history of sexual 
assault in the military, she was "retraumatized" by her work 
at Child Protective Services to the extent that she was no 
longer able to work.

Correspondence from the veteran's ex-husband dated in May 
1998 is to the effect that, at the beginning of his marriage 
to the veteran, the veteran would experience "terrible 
pains" which seemed to paralyze her to the point where she 
would be unable to put her clothes on in the morning.  These 
would be followed by anxiety attacks and "crying for no 
reason," which eventually made living with the veteran 
"almost impossible."

In May 1998, there was received an article reportedly 
relating an episode of episodes or rubella to the eventual 
development of arthritis.

On VA gynecologic examination in August 1998, there were no 
masses or tenderness of the veteran's breasts.  Nor were 
there any findings suggestive of the presence of fibrocystic 
breast disease.  Further examination revealed certain 
irregularities suggestive of atrophic fibroids.  The clinical 
impression was of a history of fibrocystic breast disease.  
The veteran was reported to have a uterine fibroid which, in 
the past, had caused pain, but which did not interfere with 
childbearing.  In the opinion of the examiner, there was "no 
connection" between the veteran's fibrocystic breast disease 
(an anatomic variant) and uterine fibroids (that is, benign 
smooth muscle tumors of the uterus).

In August 1998, a VA pulmonary examination was accomplished.  
At the time of examination, it was noted that the veteran was 
being referred for evaluation of conditions claimed as 
"asthma, pain in the chest, and allergic rhinitis."  A "very 
large" C-file was provided.  Reportedly, the veteran had been 
diagnosed with asthma and said to have childhood asthma, for 
which she had received prescriptions in the form of various 
inhalers.  On physical examination, there was a slight mucous 
discharge, but no acute swelling or edema.  The veteran's 
pharynx was negative, and her tonsils atrophic.  Examination 
of the veteran's chest showed some inspiratory wheezes, but 
no other abnormality on auscultation.  Radiographic studies 
of the veteran's chest showed no evidence of any active 
pulmonary disease.  The pertinent diagnosis was mild 
bronchial asthma, with a history of bronchial asthma since 
childhood, for which the veteran had been followed and 
treated in the pulmonary clinic, from which she had now been 
discharged.

On VA psychiatric examination in August 1998, the veteran's 
history and complaints were recounted.  Mental status 
examination did not show any particular abnormality with the 
exception of certain paranoid manifestations.  The veteran 
stated that she was currently employed as a social worker 
working in Children's Protective Services in the Dallas area, 
and that, as part of her job, she had to see many sexually 
abused children.  According to the veteran, the stories she 
heard were "somehow associated" with her own personal 
experiences, and this contributed to her post-traumatic 
stress disorder manifestations.  However, in the opinion of 
the examiner, this was not "too much acceptable" for a post-
traumatic stress disorder diagnosis.  Noted at the time of 
examination was that a prior psychiatric examiner had been 
unable to see the veteran's complaints as acceptable for a 
post-traumatic stress disorder diagnosis.  The current 
examiner fully agreed with that determination, and concluded 
that the veteran's psychotic condition, for which she had 
undergone probably one short hospitalization, was much 
improved.  The diagnostic impression was of a psychotic 
condition, probably schizophrenia, paranoid type, in much 
improved condition.

In August 1998, an additional VA orthopedic examination was 
accomplished.  At the time of evaluation, the veteran 
complained of "stiffness all over" which was somewhat worse 
in the morning.  The veteran additionally reported that her 
pain was somewhat worse at night, and that she had difficulty 
sleeping.  Prior to the initiation of the examination, the 
veteran requested that she not be moved "all about," and not 
be forced to do things which caused her pain.  In response, 
the examiner told the veteran that he would only do what she 
would allow him to do and was to tell him if she could not do 
something.

Following physical examination, it was the opinion of the 
examiner that the veteran did not meet the criteria for 
fibromyalgia established by the American College of 
Rheumatology in 1990.  Moreover, with the exception of her 
feet, she demonstrated no evidence of joint contractures or 
joint deformities.  There was no evidence of any joint 
effusion or joint swelling, and no crepitation or rheumatoid 
nodules.  The veteran demonstrated no Heberden's or 
Bouchard's nodes, and no gouty tophus.  There was no evidence 
of any rashes which could be associated with rheumatologic 
disorders, and no incoordination.  At the time of 
examination, the veteran showed no disuse atrophy, or any 
evidence of muscular abnormalities or vesiculation.  The 
clinical assessment was of primary degenerative joint 
disease, compatible with the veteran's age, with no clinical 
evidence suggestive of post-traumatic degenerative joint 
disease; no clinical evidence of systemic arthritis; no 
clinical evidence of fibromyalgia; and somatoform pain 
disorder.  As regards the complaints of pain, the examiner 
commented that the veteran had a dramatic painful demeanor 
which would inhibit her lifestyle and cause significant 
handicap.  However, this was contrasted with the fact that he 
was unable to find any objective evidence of significant 
physical impairment.

On VA ear, nose and throat examination in November 1998, it 
was noted that the veteran had been referred for reevaluation 
of her claimed asthma with chronic obstructive pulmonary 
disease, chest pain, and allergic rhinitis.  Additionally 
noted was that, on prior review of the veteran's file, there 
had been no indication that she had ever been diagnosed or 
treated for asthma during the three years of her military 
service.  When questioned regarding her current asthmatic 
symptoms, the veteran stated that she had such symptoms "all 
of the time."  She further claimed that she experienced 
shortness of breath "every day," and utilized inhalers 3 or 
4 times every day.  When questioned regarding allergic 
rhinitis or sinusitis, she claimed problems with chronic 
nasal congestion and mucous drainage.  On physical 
examination, the veteran's throat showed no significant 
abnormality.  Examination of her chest likewise revealed no 
significant expiratory or inspiratory rales.  Pulmonary 
function testing revealed a restrictive pattern, with mild 
impairment at worst, and no significant bronchodilator 
response.  The pertinent diagnosis was mild bronchial asthma, 
by history, for which the veteran claimed frequent use of 
medication in the form of inhalers.  Reportedly, the veteran 
had last been seen in the pulmonary clinic in October 1998, 
and her condition was "well controlled" with medication.  As 
to whether the veteran's bronchial asthma had been aggravated 
beyond normal progression by military service, it was the 
opinion of the examiner that, since no bronchial asthma had 
been diagnosed or treated during military service, it was not 
aggravated by military service.  Nonetheless, the veteran 
currently claimed that she experienced "childhood asthma."

On VA orthopedic examination in November 1998, the veteran 
gave a history of rubella while in service, during treatment 
for which she began to experience "joint pains."  According 
to the veteran, from that day forward, she had "always had 
joint pains."  Currently, the veteran complained of 
arthritic-type pains in her shoulders, arms, legs, spine, and 
"every joint of her body."  The veteran stated that she was 
unable to sleep at nights, and that her arms began aching 
from her shoulders to the tips of her fingers.  According to 
the veteran, she had been given many medications, but none of 
them "did any good."

Following the examination, the examiner stated that, in his 
opinion, it was possible, and, in fact, "probable," that the 
veteran's present symptoms represented "some sort of 
complication" of her rubella.  He additionally stated that 
the arthralgias which the veteran experienced while in 
service followed an episode of rubella, and that, in all 
likelihood, her present problems were a continuation of the 
same problem.  The pertinent diagnosis was arthralgia of many 
joints, probably post-rubella.

In December 1998, a VA psychological evaluation was 
undertaken.  At the time of that evaluation, it was noted 
that the veteran's records showed multiple possible 
psychiatric diagnoses, including post-traumatic stress 
disorder, schizophrenia, schizo-affective disorder, 
somatoform pain disorder, major depression with psychotic 
features, generalized anxiety, bipolar disorder, and an 
organic mood disorder.  Following mental status examination, 
it was noted that the linkage between the veteran's reported 
stressor of a rape assault and her current symptoms and 
clinical findings was a diagnostic impression that post-
traumatic stress disorder should be included "as well as some 
other diagnoses established by history."  Additionally noted 
was that the Mississippi Scale on the MMPI showed significant 
elevation of the criteria for combat-related post-traumatic 
stress disorder.  Moreover, test results on the Penn 
Inventory indicated elevated scoring which more than met the 
criteria for post-traumatic stress disorder.  Two doctors, as 
well as a counselor at the VA Veterans Center, had indicated 
that the veteran suffered from post-traumatic stress disorder 
symptomatology.  In addition, during the current interview, 
the veteran's reported symptoms met the criteria for post-
traumatic stress disorder, as well as other diagnoses 
included in her diagnostic history.  The veteran's test 
results, though marginally valid as indicated by computer 
analysis, further suggested that she met the criteria for 
post-traumatic stress, as well as other diagnoses.  The 
pertinent diagnoses noted following psychological evaluation 
were chronic paranoid schizophrenia, by history; recurrent 
major depressive disorder, by history, and chronic post-
traumatic stress disorder.  Also noted was that the veteran's 
reported post-traumatic stress disorder symptomatology would 
meet the criteria of DSM-III-R.

On VA pulmonary examination in January 1999, the veteran gave 
a history of asthma beginning in the military in the mid 
1960's.  Medical records dating from the veteran's period of 
active service showed a diagnosis of pharyngitis, but no 
diagnosis of asthma.  There was one visit for probable hives, 
which, in the opinion of the veteran, represented an entopic 
state, thereby reinforcing the reported diagnosis of asthma.  
On physical examination, the veteran's respirations were 20 
in both the sitting and standing positions.  Evaluation of 
the veteran's lungs revealed diffuse, soft and expiratory 
wheezes.  Spirometry conducted as part of pulmonary function 
testing was read as normal, though lung volume showed 
evidence of hyperinflation and air trapping.  The pertinent 
diagnosis was stable asthma.  In the opinion of the examiner, 
it was not possible by review of available records to give an 
exact date as to the onset of the veteran's illness.

In January 1999, an additional VA orthopedic examination was 
accomplished.  At the time of evaluation, the veteran stated 
that her pain began in 1966, following a hospitalization for 
rubella.  According to the veteran, her joint pain had been 
progressive over the years.  A whole body bone scan conducted 
as part of the veteran's orthopedic examination revealed 
findings consistent with changes of mild degenerative joint 
disease in the shoulders, knees, wrists, and second 
metacarpophalangeal joints, bilaterally.  Regarding the 
veteran's history of multiple joint pains while hospitalized 
with rubella in 1966, it was noted that this was not an 
uncommon finding, either with a natural rubella infection, or 
following rubella vaccination.  As many as 10 to 60 percent 
of individuals suffering from rubella might, in fact, 
experience polyarthralgias involving both large and small 
joints.  Post-pubertal women seemed to be the most 
susceptible, though the arthritis was usually self-limiting, 
lasting less than two weeks.  The veteran's history, physical 
examinations, and radiological laboratory findings indicated 
that she was suffering from degenerative joint disease of the 
shoulders, knees, wrists, and bilateral second 
metacarpophalangeal joints.  Degenerative joint disease 
generally had its origins from previous trauma, which might 
be substantial or insignificant, such as that occurring with 
daily wear and tear on the human anatomy.  Considering all of 
this, it was not likely that the veteran's current arthritis 
had its origins in her prior rubella.

Analysis

As to those issues involving service connection, the 
threshold question which must be resolved is whether the 
veteran's claims are well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A well-grounded claim is a 
plausible claim, meaning a claim which appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that it a disability is service connected is not sufficient; 
the veteran must submit evidence in support of her claim 
which would "justify a belief by a fair and impartial 
individual that the claim is plausible."  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998), by (a) evidence that a condition is 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period, and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 1991 and Supp. 
1998).  Moreover, where a veteran served ninety (90) days or 
more during a period of war, and a psychosis or arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Prior to March 7, 1997, service connection for post-traumatic 
stress disorder required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  If the claimed stressor was related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).  

Effective March 7, 1997, service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.

Finally, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1998).

In the present case, service medical records, including the 
veteran's service separation examination of August 1968, are 
negative for history, complaints, or abnormal findings 
indicative of the presence of an acquired psychiatric 
disorder.  The earliest clinical indication of the possible 
presence of a psychiatric disorder of any kind is revealed by 
VA and private outpatient records dated in 1982, 
approximately 14 years following service discharge, at which 
time the veteran was described as suffering from "nervousness 
and depression" related to her separation from her then-
husband.  While in April 1986, the veteran received diagnoses 
of "rule out dysthymic disorder versus recurrent depression," 
at no time was such pathology held to be in any way related 
to the veteran's active service.  In like manner, the 
psychotic disorder/schizophrenia and/or major depression 
noted in 1989 were felt to be the result of "biogenic and 
psychogenic factors" unrelated to the veteran's active 
military service.

The Board acknowledges that, on recent VA psychiatric 
examination in December 1998, there was noted a history of 
multiple psychiatric diagnoses, including schizophrenia, 
schizo-affective disorder, somatoform pain disorder, major 
depression with psychotic features, a generalized anxiety 
disorder, bipolar disorder, and organic mood disorder.  
However, at no time have any of these disabilities been 
described as in some way related to any incident or incidents 
of the veteran's period of active military service.

As noted above, in order for a claim to be well grounded, 
there must be competent evidence not only of current 
disability, but of a nexus between some inservice event and 
that disability.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  Such a nexus, in the case of the aforementioned 
psychiatric disabilities, is clearly lacking.  Under such 
circumstances, the veteran's claim for service connection for 
various acquired psychiatric disabilities (other than post-
traumatic stress disorder) is not well grounded, and must be 
denied.

As to the issue of service connection for post-traumatic 
stress disorder, the Board is of the opinion that the 
veteran's claim is, in fact, well grounded.  That is, she has 
presented a claim which is plausible.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998.  In that regard, since at least 
1993, the veteran has, on repeated occasions, voiced her 
feeling that her current psychiatric symptomatology is the 
result of various traumatic incidents in service, the most 
significant of which involved a sexual assault while on a 
double date.  While it is true that this particular 
"stressor" has never been verified, various statements by 
certain of the veteran's associates, including her best 
friend in service, and her sister, are to the effect that it 
did, in fact, occur.  Statements by the veteran's ex-husband, 
while not confirming the occurrence of the assault in 
question, described behavior consistent with the veteran's 
own descriptions of her reactions following the alleged 
assault.

The Board acknowledges that, on VA psychiatric examination in 
July 1995, the examiner found "no evidence" of post-traumatic 
stress disorder, but rather, of schizophrenia of the schizo-
affective depressed type.  Nonetheless, on numerous other 
occasions involving examinations and/or treatment by both VA 
and private physicians, the veteran has been found to suffer 
from a post-traumatic stress disorder.  Indeed, at the time 
of a recent VA psychiatric examination in December 1998, it 
was noted that the "linkage" between the veteran's reported 
stressor of rape assault and her current symptoms/clinical 
findings created a "diagnostic impression" of post-traumatic 
stress disorder, "as well as the other diagnoses established 
by history."  This conclusion was derived in part from the 
fact that two physicians had reached a diagnosis of post-
traumatic stress disorder, and that a counselor at the local 
Veterans Center had indicated by letter that the veteran 
suffered from post-traumatic stress disorder symptomatology.  
In addition, the veteran's reported symptoms during her 
psychiatric interview met the criteria for post-traumatic 
stress disorder.  The veteran's test results, though 
marginally valid, further suggested that she met the criteria 
for post-traumatic stress disorder, as well as other 
psychiatric diagnoses.

The Board concedes that, based on a review of the veteran's 
claims file, there exists more than a little ambiguity 
surrounding the exact nature and etiology of the veteran's 
claimed post-traumatic stress disorder.  Nonetheless, the 
Board is of the opinion that the veteran does, in fact 
currently suffer from a post-traumatic stress disorder which 
is as likely as not the result of some incident or incidents, 
including sexual assault, of service.  Under such 
circumstances, a grant of service connection for post-
traumatic stress disorder is in order.

Turning to the issue of service connection for a 
musculoskeletal disability, including arthritis, the Board is 
once again of the opinion that the veteran's claim is 
plausible, and, therefore, well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).  In that regard, in July 
1968, while in service, the veteran was heard to complain of 
an achy sensation in her shoulder, which had reportedly been 
present for approximately 10 months.  The diagnosis noted at 
that time was "questionable arthralgia."  While on service 
separation examination in August 1968, the veteran once again 
complained of pain in her shoulder, physical examination of 
the veteran's musculoskeletal system was essentially 
unremarkable.  The earliest clinically-confirmed evidence of 
the presence of degenerative joint disease and/or arthritis 
is revealed by VA outpatient treatment records dated in May 
1992, approximately 24 years following the veteran's 
discharge, at which time radiographic studies revealed the 
presence of degenerative joint disease of both of the 
veteran's shoulders.

The Board concedes that, in a statement of August 1997, the 
veteran's private physician indicated that she suffered from 
"some type of arthritis," which, in his opinion, "began while 
she was in the service."  However, on VA orthopedic 
examination in August 1998, the veteran was described as 
suffering from primary degenerative joint disease compatible 
with her age.  There was no clinical evidence to suggest the 
presence of post-traumatic degenerative joint disease, or of 
either systemic arthritis, or fibromyalgia.  Moreover, on 
subsequent VA orthopedic examination in January 1999, it was 
noted that, in light of the evidence of record, it was "not 
likely" that the veteran's arthritis had its origins in her 
(inservice) rubella.

Based on the aforementioned, the Board is of the opinion that 
the weight of the evidence is clearly against the veteran's 
claim for service connection for degenerative joint 
disease/arthritis, thereby necessitating a denial of the 
benefit sought.  However, such is not the case regarding the 
veteran's claim for arthralgia.  As noted above, while in 
service, the veteran received a diagnosis of "rule out 
arthralgia."  Moreover, since the time of her discharge from 
service, she has rather consistently been described, both by 
her associates and ex-husband, as suffering from varying 
degrees of joint pain.  Treatise evidence submitted by the 
veteran is arguably to the effect that such joint pain may 
result from rubella, an episode of which the veteran arguably 
suffered in service.  Moreover, following a VA orthopedic 
examination in November 1998, the examiner was of the opinion 
that it was "possible, in fact probable" that the veteran's 
arthralgia represented some complication of her inservice 
rubella.  Based on such findings, the Board is of the opinion 
that the veteran's current arthralgia is as likely as not the 
result of some incident or incidents (including rubella) in 
service.  Accordingly, a grant of service connection for 
arthralgia of the joints is warranted.

Turning to the issues of service connection for chronic 
obstructive pulmonary disease (including asthma), a throat 
disorder, and fibroid tumors, the Board notes that service 
medical records are entirely negative for evidence of any 
chronic lung or throat disorder, or fibroid tumors.  While in 
service, the veteran on occasion, received treatment for 
pharyngitis and an upper respiratory infection, these 
episodes were acute and transitory, and resolved without 
residual disability.  At the time of the veteran's service 
separation examination in August 1968, there was no evidence 
of any respiratory or throat disorder, or fibroid tumors.  
Indeed, the earliest clinical indication of the presence of a 
chronic respiratory disorder is revealed by clinical records 
dated in the early 1990's, more than 20 years following the 
veteran's discharge, at which time she received treatment for 
"bronchitis."  Fibroid tumors were noted no earlier than 
September 1986, fully 18 years following the veteran's 
separation from service, and have at no time been related to 
the veteran's fibrocystic breast disease, for which service 
connection is currently in effect.  See 38 C.F.R. § 3.310(a) 
(1998).  Indeed, at the time of the aforementioned VA 
gynecologic examination in August 1998, there was "no 
connection" between the veteran's service-connected 
fibrocystic breast disease and her uterine fibroids.

The Board acknowledges that, on various occasions since the 
time of her discharge, the veteran has received a diagnosis 
of or treatment for "bronchial asthma," which, in her 
opinion, is directly related to her active service.  However, 
on no occasion, including numerous VA pulmonary examinations, 
has any such relationship been found.  Notwithstanding the 
current diagnoses of bronchial asthma or fibroid tumors, the 
only evidence which the veteran has submitted which supports 
a finding of a nexus to service is her own testimony.  
Evidence of such a nexus, however, cannot be provided by lay 
testimony because "laypersons are not competent to offer 
medical opinions."  Grottveit, supra; see also Meyer v. 
Brown, 9 Vet. App. 425 (1996); Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (en banc); Grivois v. Brown, 6 Vet. App. 136 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, the veteran has failed to provide evidence of 
continuity of symptomatology pursuant to the provisions of 
38 C.F.R. § 3.303(b).  See Savage, 10 Vet. App. at 498.  Her 
statements, in and of themselves, are insufficient to relate 
her current symptoms to her prior symptomatology, or to her 
period of service.  See Savage, supra.  Based upon a full 
review of the pertinent evidence of record, the Board is 
unable to conclude that the veteran's claimed throat 
disorder, asthma, or fibroid tumors of the uterus were 
present in service, or are otherwise of service origin.  
Under such circumstances, her claims are not well grounded, 
and must be denied.

Regarding the issue of an increased evaluation for service-
connected fibrocystic breast disease, the Board notes that 
disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
§ Part 4 (1998).  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1998).  However, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Though a rating specialist 
is directed to review the recorded history of a disability in 
order to make a more accurate evaluation, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, at the time of a recent VA gynecologic 
examination in August 1998, the veteran gave a history of 
fibrocystic breast disease characterized by pain.  However, a 
physical examination conducted at that time was negative for 
the presence of either masses or tenderness, or of any 
finding suggestive of fibrocystic breast disease.  The 
clinical impression was of a history of fibrocystic breast.

The Board observes that the veteran's service-connected 
fibrocystic breast disease is rated on the basis of benign 
neoplasms of the breast, according to impairment and function 
of the urinary or gynecological systems, or skin.  As is 
clear from the above, the veteran currently suffers from no 
such manifestations.  More specifically, as of the time of 
her most recent gynecologic examination, it has not been 
demonstrated that the veteran suffers impairment of either 
her urinary or gynecologic system, or her skin.  38 C.F.R. 
§ 4.31 and Part 4, Code 7628 (1998).  Consequently, an 
increased evaluation for service-connected breast disease is 
not in order.


ORDER

Service connection for an acquired psychiatric disorder 
(other than post-traumatic stress disorder) is denied.

Service connection for post-traumatic stress disorder is 
granted.

Service connection for a musculoskeletal disorder (other than 
arthralgia) is denied.

Service connection for arthralgia of the joints is granted.

Service connection for chronic obstructive pulmonary disease, 
including asthma, is denied.

Service connection for a throat disorder is denied.

Service connection for fibroid tumors is denied.

A compensable evaluation for fibrocystic breast disease is 
denied.





		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

